Citation Nr: 0606068	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  00-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



REMAND

The veteran, who is the appellant in this case, served on 
active duty from August 1972 to January 1973.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2001 when the Board reopened the claim 
of service connection for a psychiatric disorder.  
Thereafter, the Board remanded the case for further 
development and a de novo review of the record.  

Although the RO performed considerable development of the 
evidence, it failed to perform a de novo review of the 
record.  

Such a deficiency suggests less-than-full compliance with 
instructions in the Board's remand and must be remedied.  
Stegall v. West , 11 Vet. App. 268 (1998).  

The current record contains the following statements and 
medical reports which have not been translated into English: 
1) a statement (VA Form 21-4138) received from the veteran on 
June 25, 1993; 2) a statement (VA Form 21-4138) received from 
the veteran on May 8, 2003; 3) medical records from MEPSI 
Center, received from the veteran March 3, 2004; and 4) a 
statement (VA Form 21-4138) received from the veteran on 
October 25, 2004.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to translate the following statements and 
medical reports into English: 1) a 
statement (VA Form 21-4138) received from 
the veteran on June 25, 1993; 2) a 
statement (VA Form 21-4138) received from 
the veteran on May 8, 2003; 3) medical 
records from MEPSI Center, received from 
the veteran March 3, 2004; and 4) a 
statement (VA Form 21-4138) received from 
the veteran on October 25, 2004.  

2.  When the actions requested in part 1 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of service-
connection for psychiatric disability.  
In so doing, perform a de novo review of 
the record.  

Then, if any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

